 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10
11    SEAN PATRICK REARDON,                            No. 2:15-CV-02410-MCE-CMK
12                      Plaintiff,
13           v.                                        ORDER
14    CITY OF CHICO, et al.,
15                      Defendants.
16

17          By way of this action, Plaintiff Sean Patrick Reardon (“Plaintiff”) seeks to recover

18   from Defendants for injuries sustained when City of Chico police officers purportedly

19   utilized excessive force during the course of Plaintiff’s arrest. The Court stayed this case

20   during the pendency of Plaintiff’s state court proceedings, which have now resolved.

21   ECF Nos. 33, 40. Accordingly, not later than ten (10) days following the date this Order

22   is electronically filed, the parties are directed to file a joint status report advising the

23   Court how they anticipate proceeding with this case.

24   ///

25   ///

26   ///

27   ///

28   ///
                                                      1
 1         Failure to timely comply with this Order will result in the imposition of sanctions,
 2   up to and including terminating sanctions, upon no further notice to the parties.
 3         IT IS SO ORDERED.
 4   Dated: August 6, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                   2
